1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     SEAN GOUTHRO,                                    )
4                                                     )
                           Plaintiff,                 )        Case No.: 2:20-cv-00286-GMN-BNW
5
           vs.                                        )
6                                                     )                    ORDER
     TESLA MOTORS, INC.,                              )
7                                                     )
                           Defendant.                 )
8

9           Pending before the Court is Defendant Tesla Motors, Inc.’s (“Tesla’s”) Motion to

10   Compel Arbitration, (ECF Nos. 6, 7). Tesla contends that Plaintiff Sean Gouthro (“Plaintiff”)

11   executed a binding arbitration agreement while employed with Tesla—which purportedly

12   encompasses Plaintiff’s first, second, and fourth claims for breach of contract, breach of the

13   covenant of good faith and fair dealing, and tortious discharge against public policy. (Compl.

14   ¶¶ 33–47, 56–61, ECF No. 1). On March 30, 2020, Plaintiff filed a Notice of Non-Opposition

15   to Tesla’s Motion to Compel Arbitration, (ECF No. 9). Pursuant to this District’s Local Rule 7-

16   2(d), Plaintiff’s non-opposition constitutes consent to granting Tesla’s Motion.

17          Accordingly,

18          IT IS HEREBY ORDERED that Tesla’s Motion to Compel Arbitration, (ECF Nos. 6,

19   7), is GRANTED.

20          IT IS FURTHER ORDERED that this case is STAYED pending resolution of the

21   claims which must be arbitrated. Upon conclusion of arbitration, the parties shall jointly file a

22   notice with the Court addressing the need for additional proceedings.

23                      31 day of March, 2020.
            DATED this _____

24
                                                   ___________________________________
25                                                 Gloria M. Navarro, District Judge
                                                   United States District Court

                                                 Page 1 of 1
